EXHIBIT 10.3



THE WARRANT REPRESENTED BY THIS CERTIFICATE AND THE SHARES ISSUABLE UPON
EXERCISE OF THE WARRANT REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED
OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT. SUCH SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR
OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT.

THE TRANSFER OF THIS WARRANT IS RESTRICTED AS DESCRIBED HEREIN.



Tatonka Oil and Gas, Inc.

Warrant
for the Purchase of Shares of Common Stock
(par value $0.001 per share)



No. 1    616,667 Shares 


                THIS CERTIFIES that, for value received, ENERGY CAPITAL
SOLUTIONS, L.P., whose address is 2651 North Harwood, 410 Rolex Building,
Dallas, Texas 75201 (together with any person or entity to which this Warrant
(or any portion hereof) may be transferred, the “Holder”), is entitled to
subscribe for and purchase from Tatonka Oil and Gas, Inc., a Colorado
corporation (the “Company”), upon the terms and conditions set forth herein,
616,667 shares of the Company’s common stock, par value $0.001 per share
(“Common Stock”), at a price of $0.20 per share (the “Exercise Price”). As used
herein the term “this Warrant” shall mean and include this Warrant and any
Common Stock or warrants hereafter issued as a consequence of the exercise or
transfer of this Warrant in whole or in part.

                The number of shares of Common Stock issuable upon exercise of
the Warrants (the “Warrant Shares”) and the Exercise Price may be adjusted from
time to time as hereinafter set

--------------------------------------------------------------------------------

forth. The Warrant Shares are entitled to the benefits, and subject to the
obligations, set forth in the Registration Rights Agreement among the Company,
the Holder and certain other parties dated concurrently herewith (the
“Registration Rights Agreement”).

     1. Exercise Period. This Warrant may be exercised at any time or from time
to time during the period commencing at 10:00 A.M. Central Time on October 5,
2007, and ending at 5:00 P.M. Central Time on October 4, 2017 (the “Exercise
Period”).

2. Procedure for Exercise; Effect of Exercise.

     (a) Cash Exercise. This Warrant may be exercised, in whole or in part, by
the Holder during normal business hours on any business day during the Exercise
Period by (i) the presentation and surrender of this Warrant to the Company at
its principal executive office along with a duly executed Notice of Exercise (in
the form attached hereto) specifying the number of Warrant Shares to be
purchased, and (ii) delivery of payment to the Company of the Exercise Price for
the number of Warrant Shares specified in the Notice of Exercise by cash, wire
transfer of immediately available funds to a bank account specified by the
Company, or by certified or bank cashier’s check.

     (b) Cashless Exercise. This Warrant may also be exercised by the Holder
through a cashless exercise, as described in this Section 2(b). In such case,
this Warrant may be exercised, in whole or in part, by the Holder during normal
business hours on any business day during the Exercise Period by the
presentation and surrender of this Warrant to the Company at its principal
office along with a duly executed Notice of Exercise specifying the number of
Warrant Shares to be applied to such exercise. The number of shares of Common
Stock to be issued upon exercise of this Warrant pursuant to this Section 2(b)
shall equal the value of this Warrant (or the portion thereof being canceled)
computed as of the date of delivery of this Warrant to the Company using the
following formula:

X     =    Y(A-B)            A  




  Where:



X    =    the number of shares of Common Stock to be issued to Holder under
this          Section 2(b);  Y    =    the number of Warrant Shares identified
in the Notice of Exercise as          being applied to the subject exercise;  A 
  =    the Current Market Price on such date; and  B    =    the Exercise Price
on such date 


For purposes of this Section 2(b), Current Market Price shall have the
definition provided in Section 6(g).

     The Company acknowledges and agrees that this Warrant was issued on the
date set forth at the end of this Warrant. Consequently, the Company
acknowledges and agrees that, if the

2

--------------------------------------------------------------------------------

Holder conducts a cashless exercise pursuant to this Section 2(b), the period
during which the Holder held this Warrant may, for purposes of Rule 144
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
be “tacked” to the period during which the Holder holds the Warrant Shares
received upon such cashless exercise.

                Notwithstanding the foregoing, the Holder may conduct a cashless
exercise pursuant to this Section 2(b) only after the first anniversary of the
initial issuance date of this Warrant, and then only in the event that a
registration statement covering the resale of the Warrant Shares is not then
effective at the time that the Holder wishes to conduct such cashless exercise.

                (c) Company’s Response; Effect of Exercise. Upon receipt by the
Company of a copy of a Notice of Exercise (including a copy received via
facsimile), the Company shall immediately send to the Holder, via facsimile, a
confirmation of receipt of such Notice of Exercise. Upon receipt by the Company
of this Warrant and the original Notice of Exercise, together with proper
payment of the Exercise Price, as provided in this Section 2, the Company or its
designated transfer agent (the “Transfer Agent”), as applicable, shall, within
three (3) business days following the date of receipt by the Company of the
original Notice of Exercise (so long as this Warrant and the proper payment of
the Exercise Price are received by the Company on or before such third business
day), issue and deliver to the Depository Trust Company (“DTC”) account on the
Holder’s behalf via the Deposit Withdrawal Agent Commission System (“DWAC”) as
specified in the Notice of Exercise, registered in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder shall be
entitled. Notwithstanding the foregoing to the contrary, the Company or its
Transfer Agent shall only be obligated to issue and deliver the shares to the
DTC on the Holder’s behalf via DWAC if (A) a registration statement covering the
resale of the Warrant Shares has been declared effective by the Securities and
Exchange Commission, (B) the exercise of this Warrant is in connection with a
sale, and (C) the Holder has complied with the applicable prospectus delivery
requirements. If this Warrant should be exercised in part only, the Company
shall, upon surrender of this Warrant for cancellation, execute and deliver a
new Warrant evidencing the right of the Holder to purchase the balance of the
Warrant Shares subject to purchase hereunder. Upon receipt by the Company of
this Warrant and a Notice of Exercise, together with proper payment of the
Exercise Price, as provided in this Section 2, the Company agrees that such
Warrant Shares shall be deemed to be issued to the Holder as the record holder
of such Warrant Shares as of the close of business on the date on which this
Warrant has been surrendered and payment has been made for such Warrant Shares
in accordance with this Warrant and the Holder shall be deemed to be the holder
of record of the Warrant Shares, notwithstanding that the stock transfer books
of the Company shall then be closed or that certificates representing such
Warrant Shares shall not then be actually delivered to the Holder.

                3. Registration of Warrants; Transfer of Warrants. Any Warrants
issued upon the transfer or exercise in part of this Warrant shall be numbered
and shall be registered in a Warrant Register as they are issued. The Company
shall be entitled to treat the registered holder of any Warrant on the Warrant
Register as the owner in fact thereof for all purposes and shall not be bound to
recognize any equitable or other claim to or interest in such Warrant on the
part of any other person, and shall not be liable for any registration or
transfer of Warrants which are registered or to be registered in the name of a
fiduciary or the nominee of a fiduciary unless made

3

--------------------------------------------------------------------------------

with the actual knowledge that a fiduciary or nominee is committing a breach of
trust in requesting such registration or transfer, or with the knowledge of such
facts that its participation therein amounts to bad faith. This Warrant shall be
transferable only on the books of the Company upon delivery thereof duly
endorsed by the Holder or by its duly authorized attorney or representative, or
accompanied by proper evidence of succession, assignment, or authority to
transfer. In all cases of transfer by an attorney, executor, administrator,
guardian, or other legal representative, duly authenticated evidence of his or
its authority shall be produced. Upon any registration of transfer, the Company
shall deliver a new Warrant or Warrants to the person entitled thereto. This
Warrant may be exchanged, at the option of the Holder thereof, for another
Warrant, or other Warrants of different denominations, of like tenor and
representing in the aggregate the right to purchase a like number of Warrant
Shares, upon surrender to the Company or its duly authorized agent.

                4. Restrictions on Transfer. (a) The Holder, as of the date of
issuance hereof, represents to the Company that such Holder is acquiring the
Warrants for its own account and not with a view to the distribution thereof or
of the Warrant Shares. Notwithstanding any provisions contained in this Warrant
to the contrary, this Warrant and the related Warrant Shares shall not be
transferable except pursuant to the proviso contained in the following sentence
or upon the conditions specified in this Section 4, which conditions are
intended, among other things, to insure compliance with the provisions of the
Securities Act and applicable state law in respect of the transfer of this
Warrant or such Warrant Shares. The Holder by acceptance of this Warrant agrees
that the Holder will not transfer this Warrant or the related Warrant Shares
prior to delivery to the Company of an opinion of the Holder’s counsel (as such
opinion and such counsel are described in Section 4(b) hereof) or until
registration of such Warrant Shares under the Securities Act has become
effective or after a sale of such Warrant or Warrant Shares has been consummated
pursuant to Rule 144 or Rule 144A under the Securities Act; provided, however,
that the Holder may freely transfer this Warrant or such Warrant Shares (without
delivery to the Company of an opinion of counsel) (i) to one of its nominees,
affiliates or a nominee thereof, (ii) to a pension or profit-sharing fund
established and maintained for its employees or for the employees of any
affiliate, (iii) from a nominee to any of the aforementioned persons as
beneficial owner of this Warrant or such Warrant Shares, (iv) to a qualified
institutional buyer, so long as such transfer is effected in compliance with
Rule 144A under the Securities Act, or (v) to an accredited investor (as such
term is defined in Regulation D under the Securities Act).

                (b) The Holder, by its acceptance hereof, agrees that prior to
any transfer of this Warrant or of the related Warrant Shares (other than as
permitted by Section 4(a) hereof or pursuant to a registration under the
Securities Act), the Holder will give written notice to the Company of its
intention to effect such transfer, together with an opinion of such counsel for
the Holder, to the effect that the proposed transfer of this Warrant and/or such
Warrant Shares may be effected without registration under the Securities Act.
Upon delivery of such notice and opinion to the Company, the Holder shall be
entitled to transfer this Warrant and/or such Warrant Shares in accordance with
the intended method of disposition specified in the notice to the Company.

                (c) Each stock certificate representing Warrant Shares issued
upon exercise or exchange of this Warrant shall bear the following legend unless
the opinion of counsel referred to in Section 4(b) states such legend is not
required:

4

--------------------------------------------------------------------------------

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE
IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT. SUCH SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.”

The Holder understands that the Company may place, and may instruct any transfer
agent or depository for the Warrant Shares to place, a stop transfer notation in
the securities records in respect of the Warrant Shares.

                5. Reservation of Shares. The Company shall at all times during
the Exercise Period reserve and keep available out of its authorized and
unissued Common Stock, solely for the purpose of providing for the exercise of
the rights to purchase all Warrant Shares granted pursuant to the Warrants, such
number of shares of Common Stock as shall, from time to time, be sufficient
therefor. The Company covenants that all shares of Common Stock issuable upon
exercise of this Warrant, upon receipt by the Company of the full Exercise Price
therefor, and all shares of Common Stock issuable upon conversion of this
Warrant, shall be validly issued, fully paid, non-assessable, and free of
preemptive rights, and free from all taxes, claims, liens, charges and other
encumbrances.

                6. Exercise Price Adjustments. The Exercise Price shall be
subject to adjustment from time to time as follows:

                (a) (i) In the event that the Company shall (A) pay a dividend
or make a distribution to all its stockholders, in shares of Common Stock, on
any class of capital stock of the Company or any subsidiary which is not
directly or indirectly wholly owned by the Company, (B) split or subdivide its
outstanding Common Stock into a greater number of shares, or (C) combine its
outstanding Common Stock into a smaller number of shares, then in each such case
the Exercise Price in effect immediately prior thereto shall be adjusted so that
the Holder of a Warrant thereafter surrendered for Exercise shall be entitled to
receive the number of shares of Common Stock that such Holder would have owned
or have been entitled to receive after the occurrence of any of the events
described above had such Warrant been exercised immediately prior to the
occurrence of such event. An adjustment made pursuant to this Section 6(a)(i)
shall become effective immediately after the close of business on the record
date in the case of a

5

--------------------------------------------------------------------------------

dividend or distribution (except as provided in Section 6(e) below) and shall
become effective immediately after the close of business on the effective date
in the case of such subdivision, split or combination, as the case may be. Any
shares of Common Stock issuable in payment of a dividend shall be deemed to have
been issued immediately prior to the close of business on the record date for
such dividend for purposes of calculating the number of outstanding shares of
Common Stock under clauses (ii) and (iii) below.

                                (ii) In the event that the Company shall commit
to issue or distribute New Securities (as defined in that certain Senior Secured
Note Due 2008, of even date herewith, issued by the Company to the original
Holder of this Warrant), in any such case at a price per share less than the
Current Market Price per share on the earliest of (A) the date the Company shall
enter into a firm contract for such issuance or distribution, (B) the record
date for the determination of stockholders entitled to receive any such New
Securities, if applicable, or (C) the date of actual issuance or distribution of
any such New Securities (provided that the issuance of Common Stock upon the
exercise of New Securities that are rights, warrants, options or convertible or
exchangeable securities (“New Derivative Securities”) will not cause an
adjustment in the Exercise Price if no such adjustment would have been required
at the time such New Derivative Security was issued), then the Exercise Price in
effect immediately prior to such earliest date shall be adjusted so that the
Exercise Price shall equal the price determined by multiplying the Exercise
Price in effect immediately prior to such earliest date by the fraction:

                (x) whose numerator shall be (I) the number of shares of Common
Stock outstanding on such date (on a fully-diluted basis after giving effect to
any securities (other than the Warrants) convertible or exchangeable into Common
Stock) plus (II) the number of shares of Common Stock which the aggregate
offering price of the total number of New Securities so offered would have
purchased at such Current Market Price (such amount, with respect to any New
Derivative Securities, determined by multiplying the total number of shares of
Common Stock subject thereto by the exercise price of such New Derivative
Securities, and dividing the product so obtained by such Current Market Price),
and

                (y) whose denominator shall be (I) the number of shares of
Common Stock outstanding on such date (on a fully-diluted basis after giving
effect to any securities (other than the Warrants) convertible or exchangeable
into Common Stock) plus (II) the number of additional shares of Common Stock to
be issued or distributed or receivable upon exercise of any such New Derivative
Security.

Such adjustment shall be made successively whenever any such New Securities are
issued. In determining whether any New Derivative Securities entitle the holders
to subscribe for or purchase shares of Common Stock at less than such Current
Market Price, and in determining the aggregate offering price of shares of
Common Stock so issued, there shall be taken into account any consideration
received by the Company for such Common Stock or New Derivative Securities, the
value of such consideration, if other than cash, to be determined by the board
of directors of the Company (the “Board of Directors”), whose determination
shall be conclusive and described in a certificate filed with the records of
corporate proceedings of the Company. If

6

--------------------------------------------------------------------------------

any New Derivative Security to purchase or acquire Common Stock, the issuance of
which resulted in an adjustment in the Exercise Price pursuant to this
subsection (ii) shall expire and shall not have been exercised, the Exercise
Price shall immediately upon such expiration be recomputed to the Exercise Price
which would have been in effect had the adjustment of the Exercise Price made
upon the issuance of such New Derivative Security been made on the basis of
offering for subscription, purchase or issuance, as the case may be, only of
that number of shares of Common Stock actually purchased or issued upon the
actual exercise of such New Derivative Security.

                                (iii) In the event that the Company shall issue
or distribute New Securities, in any such case at a price per share less than
the then-effective Exercise Price or that would entitle the holders of the New
Securities to subscribe for or purchase shares of Common Stock at less than the
then-effective Exercise Price per share (provided that the issuance of Common
Stock upon the exercise of New Derivative Securities will not cause an
adjustment in the Exercise Price if no such adjustment would have been required
at the time such New Derivative Security was issued), then the Exercise Price in
effect immediately prior thereto shall be adjusted so that the Exercise Price
shall equal the price at which the Company issues or distributes such New
Securities (or the price at which the holders of the New Securities are entitled
to subscribe for or purchase shares of Common Stock). Each such adjustment shall
be made successively whenever any such New Securities are issued. In determining
whether any New Derivative Securities entitle the holders to subscribe for or
purchase shares of Common Stock at less than the then-effective Exercise Price
per share, there shall be taken into account any consideration received by the
Company for such New Derivative Securities, the value of such consideration, if
other than cash, to be determined in good faith by the Board of Directors, whose
determination shall be conclusive and described in a certificate filed with the
records of corporate proceedings of the Company. Notwithstanding the foregoing,
in no event shall an adjustment be made under this subsection (iii) if such
adjustment would result in raising the then-effective Exercise Price.

                                (iv) No adjustment in the Exercise Price shall
be required unless the adjustment would require an increase or decrease of at
least 1% in the Exercise Price then in effect; provided, however, that any
adjustments that by reason of this Section 6(a) are not required to be made
shall be carried forward and taken into account in any subsequent adjustment.
All calculations under this Section 6(a) shall be made to the nearest cent or
nearest 1/100th of a share.

                                (v) The Company from time to time may reduce the
Exercise Price by any amount for any period of time in the discretion of the
Board of Directors. A voluntary reduction of the Exercise Price does not change
or adjust the Exercise Price otherwise in effect for purposes of this Section
6(a).

                                (vi) In the event that, at any time as a result
of an adjustment made pursuant to Sections 6(a)(i) through 6(a)(iv) above, the
Holder of any Warrant thereafter surrendered for exercise shall become entitled
to receive any shares of the Company other than shares of the Common Stock,
thereafter the number of such other shares so receivable upon exercise of any
such Warrant shall be subject to adjustment from time to time in a manner and on

7

--------------------------------------------------------------------------------

terms as nearly equivalent as practicable to the provisions with respect to the
Common Stock contained in Sections 6(a)(i) through 6(a)(v) above, and the other
provisions of this Section 6(a) with respect to the Common Stock shall apply on
like terms to any such other shares.

                (b) In case of any reclassification of the Common Stock (other
than in a transaction to which Section 6(a)(i) applies), any consolidation of
the Company with, or merger of the Company into, any other entity, any merger of
another entity into the Company (other than a merger that does not result in any
reclassification, conversion, exchange or cancellation of outstanding shares of
Common Stock of the Company), any sale or transfer of all or substantially all
of the assets of the Company or any compulsory share exchange, pursuant to which
share exchange the Common Stock is converted into other securities, cash or
other property (any such reclassification, consolidation, merger, sale, transfer
or exchange shall be referred to herein as a “Reorganization Transaction”),
there shall thereafter be deliverable upon exercise of any Warrant (in lieu of
the number of shares of Common Stock theretofore deliverable) the number of
shares of stock or other securities or property to which a holder of the number
of shares of Common Stock that would otherwise have been deliverable upon the
exercise of such Warrant would have been entitled upon such Reorganization
Transaction if such Warrant had been exercised in full immediately prior to such
Reorganization Transaction. In case of any Reorganization Transaction,
appropriate adjustment, as reasonably determined in good faith by the Board of
Directors shall be made in the application of the provisions herein set forth
with respect to the rights and interests of the Holder so that the provisions
set forth herein shall thereafter be applicable, as nearly as possible, in
relation to any such shares or other securities or property thereafter
deliverable upon exercise of Warrants. The Company shall not effect any
Reorganization Transaction unless prior to or simultaneously with the
consummation thereof the successor corporation or other entity (if other than
the Company) resulting from such Reorganization Transaction or the corporation
or other entity purchasing such assets shall expressly assume, by a supplemental
warrant or other acknowledgment executed and delivered to the Holder, the
obligation to deliver to the Holder such shares of stock, securities or assets
as, in accordance with the foregoing provisions, such Holder may be entitled to
purchase, and the due and punctual performance and observance of each and every
covenant, condition, obligation and liability under this Warrant to be performed
and observed by the Company in the manner prescribed herein. The provisions of
this Section 6(b) shall similarly apply to successive reclassifications,
consolidations, mergers, sales, transfers or share exchanges.

(c)      If:     (i)      the Company shall take any action which would require
an adjustment in the Exercise Price pursuant to Section 6(a); or     (ii)     
the Company shall authorize the granting to the holders of its Common Stock
generally of rights, warrants or options to subscribe for or purchase any shares
of any class or any other rights, warrants or options; or     (iii)      there
shall be any reclassification or change of the Common Stock (other than a
subdivision or combination of its outstanding  

8

--------------------------------------------------------------------------------

    Common Stock or a change in par value) or any consolidation,      merger or
statutory share exchange to which the Company is a      party and for which
approval of any stockholders of the Company      is required, or the sale or
transfer of all or substantially all of the      assets of the Company; or   
(iv)    there shall be a voluntary or involuntary dissolution, liquidation or   
  winding up of the Company; 


then, in each such case, the Company shall cause to be filed with the transfer
agent for the Warrants and shall cause to be mailed to each Holder at such
Holder’s address as shown on the books of the transfer agent for the Warrants,
as promptly as possible, but at least 30 days prior to the applicable date
hereinafter specified, a notice stating (A) the date on which a record is to be
taken for the purpose of such dividend, distribution or granting of rights,
warrants or options, or, if a record is not to be taken, the date as of which
the holders of Common Stock of record to be entitled to such dividend,
distribution or rights, warrants or options are to be determined, or (B) the
date on which such reclassification, change, consolidation, merger, statutory
share exchange, sale, transfer, dissolution, liquidation or winding-up is
expected to become effective or occur, and the date as of which it is expected
that holders of Common Stock of record shall be entitled to exchange their
shares of Common Stock for securities or other property deliverable upon such
reclassification, change, consolidation, merger, statutory share exchange, sale,
transfer, dissolution, liquidation or winding up. Failure to give such notice or
any defect therein shall not affect the legality or validity of the proceedings
described in this Section 6(c).

                  (d) Whenever the Exercise Price is adjusted as herein
provided, the Company shall promptly file with the transfer agent for the
Warrants a certificate of an officer of the Company setting forth the Exercise
Price after the adjustment and setting forth a brief statement of the facts
requiring such adjustment and a computation thereof. The Company shall promptly
cause a notice of the adjusted Exercise Price to be mailed to each Holder.

                (e) In any case in which Section 6(a) provides that an
adjustment shall become effective immediately after a record date for an event
and the date fixed for such adjustment pursuant to Section 6(a) occurs after
such record date but before the occurrence of such event, the Company may defer
until the actual occurrence of such event (i) issuing to the Holder of any
Warrants exercised after such record date and before the occurrence of such
event the additional shares of Common Stock issuable upon such conversion by
reason of the adjustment required by such event over and above the Common Stock
issuable upon such exercise before giving effect to such adjustment, and (ii)
paying to such holder any amount in cash in lieu of any fraction pursuant to
Section 6(i).

                (f) In case the Company shall take any action affecting the
Common Stock, other than actions described in this Section 6, which in the
opinion of the Board of Directors would materially adversely affect the exercise
right of the Holders, the Exercise Price may be adjusted, to the extent
permitted by law, in such manner, if any, and at such time, as the Board of
Directors may determine to be equitable in the circumstances.

9

--------------------------------------------------------------------------------

                (g) For the purpose of any computation under Section 2(b) or
this Section 6, the “Current Market Price” per share of Common Stock on any day
shall mean the volume weighted average price of such security on the ten (10)
consecutive trading days immediately preceding (but not including) such date as
reported for consolidated transactions with respect to securities listed on the
principal national securities exchange on which such security is listed or
admitted to trading or, if such security is not listed or admitted to trading on
any national securities exchange, the volume weighted average price of such
security on the ten (10) consecutive trading days immediately preceding (but not
including) such date in the over-the-counter market, as reported by the National
Association of Securities Dealers, Inc. Automated Quotations System or such
other system then in use or, if such security is not quoted by any such
organization, the volume weighted average price of such security as of the ten
(10) consecutive trading days immediately preceding (but not including) such
date furnished by a New York Stock Exchange member firm selected by the Company,
or if such security is not quoted by any such organization and no such New York
Stock Exchange member firm is able to provide such prices, such price as is
determined by an Independent Financial Expert (and the costs of such
determination shall be bourne entirely by the Company). An “Independent
Financial Expert” shall mean a reputable accounting, appraisal or investment
banking firm that is, in the reasonable judgment of the Board of Directors,
qualified to perform the task for which such firm has been engaged hereunder, is
nationally recognized and disinterested and Independent with respect to the
Company and its affiliates and is reasonably acceptable to the Holder.
“Independent” shall mean any person or entity that (A) is in fact independent,
(B) does not have any direct financial interest or any material indirect
financial interest in the Company or any of its subsidiaries, or in any
affiliate of the Company or any of its subsidiaries (other than as a result of
holding securities of the Company in trading accounts), and (C) is not an
officer, employee, promoter, trustee, partner, director or person performing
similar functions for the Company or any of its subsidiaries or any affiliate of
the Company or any of its subsidiaries.

                (h) Upon each adjustment of the Exercise Price (other than an
adjustment under Section 6(a)(iii)), this Warrant shall thereafter evidence the
right to purchase, at the adjusted Exercise Price, that number of shares
(calculated to the nearest thousandth) obtained by dividing (i) the product
obtained by multiplying the number of shares purchasable upon exercise of this
Warrant prior to adjustment of the number of shares by the Exercise Price in
effect prior to adjustment of the Exercise Price, by (ii) the Exercise Price in
effect after such adjustment of the Exercise Price.

                (i) The Company shall not be required to issue fractions of
shares of Common Stock or other capital stock of the Company upon the exercise
of this Warrant. If any fraction of a share would be issuable on the exercise of
this Warrant (or specified portions thereof), the Company shall purchase such
fraction for an amount in cash equal to the same fraction of the Current Market
Price of such share of Common Stock on the date of exercise of this Warrant.

                7. Transfer Taxes. The issuance of any shares or other
securities upon the exercise of this Warrant, and the delivery of certificates
or other instruments representing such shares or other securities, shall be made
without charge to the Holder for any tax or other charge in respect of such
issuance. The Company shall not, however, be required to pay any tax which may
be payable in respect of any transfer involved in the issue and delivery of any
certificate in a name

10

--------------------------------------------------------------------------------

other than that of the Holder and the Company shall not be required to issue or
deliver any such certificate unless and until the person or persons requesting
the issue thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.

                8. Loss or Mutilation of Warrant. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction, or
mutilation of any Warrant (and upon surrender of any Warrant if mutilated), and
upon reimbursement of the Company’s reasonable incidental expenses and provision
of indemnification on usual and customary terms, the Company shall execute and
deliver to the Holder thereof a new Warrant of like date, tenor, and
denomination.

                9. No Rights as a Stockholder. The Holder of any Warrant shall
not have, solely on account of such status, any rights of a stockholder of the
Company, either at law or in equity, or to any notice of meetings of
stockholders or of any other proceedings of the Company, except as provided in
this Warrant.

                10. Governing Law. This Warrant shall be construed in accordance
with the laws of the State of Colorado applicable to contracts made and
performed within such State, without regard to principles of conflicts of law.

* * *

11

--------------------------------------------------------------------------------



Dated: October 5, 2007





TATONKA OIL AND GAS, INC.

By:                                                                  
Name:                                                                                 
Title:                                                                         



12

--------------------------------------------------------------------------------



FORM OF ASSIGNMENT



(To be executed by the registered holder if such holder desires to transfer the
attached Warrant.) 

                FOR VALUE RECEIVED, ____________________________ hereby sells,
assigns, and transfers unto __________________ a Warrant to purchase
__________ shares of Common

Stock, par value $0.001 per share, of Tatonka Oil and Gas, Inc. (the “Company”),
together with all right, title, and interest therein, and does hereby
irrevocably constitute and appoint __________

attorney to transfer such Warrant on the books of the Company, with full power
of substitution.

Dated:                                                                                                 

By:                                                                                                         

                                                                                                                Signature

     The signature on the foregoing Assignment must correspond to the name as
written upon the face of this Warrant in every particular, without alteration or
enlargement or any change whatsoever.

--------------------------------------------------------------------------------

To:    Tatonka Oil and Gas, Inc.      1515 Arapahoe Street, Tower 1      10th
Floor    Denver, Colorado 80202      Attention: 




NOTICE OF EXERCISE



     The undersigned hereby exercises his or its rights to purchase
_______ Warrant Shares covered by the within Warrant and tenders payment
herewith in the amount of $ _________ by [tendering cash or delivering a
certified check or bank cashier’s check, payable to the order of the Company]
[surrendering ______ shares of Common Stock received upon exercise of the
attached Warrant, which shares have a Current Market Price equal to such
payment] in accordance with the terms thereof.



_______________________________________
_______________________________________
_______________________________________
(Print Name, Address and Social Security
or Tax Identification Number)



Holder requests delivery to be made: (check one)



  ¨ By delivery of physical certificates in the name above and delivered to the
above address

¨ Through Depository Trust Corporation
     (Account _______________________)



and, if such number of Warrant Shares shall not be all the Warrant Shares
covered by the within Warrant, that a new Warrant for the balance of the Warrant
Shares covered by the within Warrant be registered in the name of, and delivered
to, the undersigned at the address stated below.

Dated:   

--------------------------------------------------------------------------------

By:   

--------------------------------------------------------------------------------

  Print Name       

--------------------------------------------------------------------------------

Signature 


Address:   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------